DETAILED ACTION

The amendment filed on May 20, 2020 has been considered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	The petition, filed on May 20, 2020, requesting the restriction requirement, filed on November 13, 2019, be withdrawn is denied (see petition decision, June 25, 2020).

	Drawings

The drawings are objected to because blocks “230” (Fig. 2), “340”, “350”, “360”, and “380” (Fig. 3) are not descriptively labeled (see 37 CFR 1.83(a)).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a data processing apparatus comprising … second interface circuitry” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


	Claim Objections

Claims 1, 3, 5, 6, and 19 are objected to because of the following informalities: 
- claims 1 and 19, “producing an encoded instruction” does not “cause said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing apparatus”. However, executing the encoded instruction might cause said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output transmitted to the second data processing apparatus before the local trace data can be stored in the storage circuitry of the second data processing apparatus.
- claim 3, the limitation of claim 3 is a broader version of the limitation recited in claim 1, lines 10-11; thus, the claim is redundant and should be deleted.
- claim 5, before “output circuitry” (line 8), should insert – the --.
- claim 6, before “output circuitry” (lines 11-12), should insert – the --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfsmeier et al. (US 2008/0162900) in view of Swoboda et al. (US 2006/0259833).


	monitor circuitry (3, paragraph 0039, lines 2-5) to produce local trace data indicating a behaviour of said data processing apparatus (paragraph 0039, lines 10-14; paragraph 0045, lines 1-4);
	interface circuitry (5) to communicate with a second data processing apparatus (2) (Fig. 1); and 
	encoding circuitry (Fig. 4) to produce an encoded instruction (paragraph 0044, lines 4-5);
	wherein said interface circuitry is configured to transmit said encoded instruction to said second data processing apparatus (paragraph 0044, lines 1-4); and
	said interface circuitry is configured to transmit data by the data processing apparatus other than said local trace data and said encoded instruction (monitoring addresses from control device 1 are made available to processing unit 2, paragraph 0043, lines 1-6).

However, Rolfsmeier et al. does not disclose causing said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing apparatus.

Swoboda et al. discloses causing local trace data (event data 205, paragraph 0023, line 15) to be stored in storage circuitry (210, paragraph 0023, lines 14-15) of a second data processing apparatus (110; paragraph 0023, lines 14-16).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Rolfsmeier et al. with storage circuitry of a second data processing apparatus as disclosed by Swoboda et al. for the purpose of storing local trace data.

Regarding claim 3, Rolfsmeier et al. discloses said interface circuitry (5) is used for communication of data other than said local trace data and said encoded instruction (monitoring addresses, paragraph 0037, lines 3-5). 
 
Regarding claim 8, Rolfsmeier et al. discloses said data processing apparatus is a System-on-Chip (paragraph 0035, lines 2-5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rolfsmeier et al. in view of Swoboda et al. as applied to claim 1, and further in view of Leigh et al. (US 2018/0032117).

Rolfsmeier et al. as modified by Swoboda et al. discloses the claimed limitations as discussed above.

Regarding claim 2, Rolfsmeier et al. as modified does not disclose said interface circuitry is an interface from the list comprising: CCIX, and Gen-Z.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Rolfsmeier et al. as modified with an interface from the list comprising: CCIX, and Gen-Z as disclosed by Leigh et al. for the purpose of communicating data.

	Allowable Subject Matter

Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a data processing apparatus comprising 
second interface circuitry to communicate with a third data processing apparatus to receive foreign trace data indicating a behaviour of said third data processing apparatus, wherein said encoding circuitry is adapted to produce a second encoded instruction to cause said foreign trace data to be stored in said storage circuitry of said second data processing apparatus or to be output at output circuitry of said second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on May 20, 2020 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue “[r]eplacement Figures 1 and 3 are submitted with this response that add labels to blocks 230, 340, 350, 360, and 380 as requested. The specification refers to block 230 as the output circuitry (page 11, line 14) and elements 340, 350, 360, and 380 as data processing apparatuses, of which SoCs are an example. See page 12, lines 18-22; and page 10, lines 1-2.”
Examiner’s position is that in Fig. 2, block (230) is not descriptively labeled. Examiner suggests block (230) be labeled – Output Circuitry – (see Fig. 1, block 230). Likewise, blocks 340, 350, 360, and 380 in Fig. 3 are not descriptively labeled.
With regard to the 35 USC 103 rejections, Applicants argue “[t]he OA’s parsing of the claim language of “encoding circuitry to produce an encoded instruction to cause said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing 
Examiner’s position is that the claim language of “encoding circuitry to produce an encoded instruction to cause said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing apparatus” does not translate to “the data processing apparatus commands a second data processing apparatus to store or output the trace data” as argued by the Applicants. The data processing apparatus does not command the second data processing apparatus. Instead, the data processing apparatus (via interface circuitry) is configured to transmit encoded instruction to the second data processing apparatus (claim 1, lines 8-9; claim 19, lines 9-10). Rolfsmeier discloses interface circuitry (5) (of data processing apparatus (1)) is configured to transmit encoded information to a second data processing apparatus (2) (Fig. 1) (paragraph 0044, lines 1-4). Rolfsmeier discloses “[i]n the exemplified embodiment according to FIG. 4, control instructions for the control of the processing unit 2 are transmitted to the processing unit 2 over the address 11c of the trace address area 10, whereby the control instruction is encoded by the value of the datum so transmitted.” Swoboda discloses a first data processing apparatus (105) is configured to transmit instruction to 
Applicants further argue “[c]laim feature (b) also requires that the data processing apparatus transmits data other than the local trace data and encoded instruction. Nothing in paragraph [0037] refers to the data processing apparatus (mapped by the OA to element 2 in Rolfsmeier) transmitting data.”
Examiner’s position is that Rolfsmeier discloses said interface circuitry (5) is configured to transmit data by the data processing apparatus (1) other than said local trace data and said encoded instruction (monitoring addresses from control device 1 - are not trace data and encode instruction - are made available to processing unit 2 by interface 5, paragraph 0043, lines 1-6). It is noted that the OA maps the data processing apparatus to element 1, and not to element 2.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sohm et al. (US 2006/0259823) discloses a host computer (12) coupled to a target system (10) via a cable(16) for transfer of trace data files from the target system (10) to the host computer (12) (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 2, 2021